Per Curiam.
A motion for a rehearing having been made in this case, our attention is challenged to the fact that a larger sum was due upon the mortgage than the-amount due the complainants, and for the security of which it was • assigned to them. The appellant, Van. Wagoner, was entitled to this excess.
The case will be remanded to the court below to ascer*347tain and determine tbe amount actually due upon tbe mortgage, and tbe decree below will be modified to tbe extent that on the sale of tbe mortgaged premises, or on payment of tbe amount found due upon tbe mortgage into court, tbe money shall be applied, first, to tbe payment of tbe sum due complainants, with interest and costs; and, second, tbe balance, if any, shall be paid to tbe appellant, Yan Wagoner, to tbe amount of bis claim.
Neither party will recover costs in this Court.